DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference (US Patent Publication No. 2003/0168025) in view of the Hagiwara reference (US Patent No. 5,939,087).
6.	Regarding claim 1, the Lesniak reference discloses:
a vehicle system configured for injecting an aqueous solution into an air intake line upstream of a combustion chamber of an internal combustion engine [Paragraph 0001], or in 
the combustion chamber of the internal combustion engine, said vehicle system comprising the following vehicle system constituents:

a pump [Paragraph 0020];
an air intake line (1) upstream of a combustion chamber of an internal combustion engine (FIG. 1);
one or more injectors (2) to inject aqueous solution into the air intake line, into the combustion chamber or both [Paragraph 0020]; and
a feed line (3) configured for feeding said injector with aqueous solution pumped by the pump [Paragraph 0020],
characterized in that wherein at least a portion of at least one of the vehicle system constituents or of a tank component (18) is made of polymer material [Paragraph 0022—plastic].
The Lesniak reference discloses the invention as essentially claimed.  However, the Lesniak reference fails to disclose wherein the polymer material comprises between 0.0002% by weight and 5% of weight of the at least one antimicrobial agent, the polymer is ice resistant, and the polymer material is weldable to an element made of the same polymer material containing or not containing the at least one antimicrobial agent.  
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] a polymer material that is at least 0.2% by weight of an antimicrobial compound [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
The examiner takes Official Notice, based on the prior art described in the Response to Arguments section below showing it is well known, to use polymers that are ice resistant and weldable.  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material comprises between 0.0002% by weight 
7.	Regarding claim 16, the Lesniak reference discloses:
a method for injecting an aqueous solution into an air intake line upstream of a combustion chamber of an internal combustion engine [Paragraph 0001], or into the combustion chamber of the internal combustion engine, comprising:
pumping the aqueous solution out of a tank (18) with a pump [Paragraph 0020],
feeding with a feeding line (3) an injector with aqueous solution pumped by the pump [Paragraph 0020],
injecting (via 2) said aqueous solution into the air intake line (1) or into the combustion chamber with the injector [Paragraph 0020],
characterized in that wherein at least a portion of the pump, tank (18), intake line, injector or feeding line or a component of the tank is made of polymer material [Paragraph 0022—plastic].
The Lesniak reference discloses the invention as essentially claimed.  However, the Lesniak reference fails to disclose wherein the polymer material comprises between 0.0002% by weight and 5% of weight of the at least one antimicrobial agent, the polymer is ice resistant, and the polymer material is weldable to an element made of the same polymer material containing or not containing the at least one antimicrobial agent.  
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] a polymer material that is at least 0.2% by weight 
of an antimicrobial compound [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract]. 

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material comprises between 0.0002% by weight and 5% by weight of the at least one antimicrobial agent, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
8.	Regarding claim 3, the Lesniak reference fails to disclose:
wherein the polymer material comprises at most 0.5% by weight of at least one antimicrobial agent.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] a polymer material comprises at most 0.5% by weight of at least one antimicrobial agent [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material comprises at most 0.5% by weight of at least one antimicrobial agent, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
9.	Regarding claim 4, the Lesniak reference fails to disclose:
wherein the polymer material comprises between 0.0015% by weight and 0.5% by weight of at least one antimicrobial agent.  

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material comprises between 0.0015% by weight and 0.5% by weight of at least one antimicrobial agent, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
10.	Regarding claim 5, the Lesniak reference fails to disclose:
wherein the at least one antimicrobial agent is at least one antimicrobial metallic compound.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein the at least one antimicrobial agent is at least one antimicrobial metallic compound [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the at least one antimicrobial agent is at least one antimicrobial metallic compound, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
11.	Regarding claim 6, the Lesniak reference fails to disclose:
at least one antimicrobial metallic compound is selected from the group consisting of a metal, a metallic alloy, a metallic solution, a metallic salt, a metallic oxide and a metallic complex.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein the at least one antimicrobial metallic compound is selected from the group consisting of a metal, a metallic alloy, a metallic solution, a metallic salt, a metallic oxide and a metallic complex [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the at least one antimicrobial metallic compound is selected from the group consisting of a metal, a metallic alloy, a metallic solution, a metallic salt, a metallic oxide and a metallic complex, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
12.	Regarding claim 7, the Lesniak reference fails to disclose:
wherein the metallic part of the at least one antimicrobial metallic compound is selected from the group consisting of copper, silver, zinc, aluminum, nickel, gold, barium, tin, bore, thallium, antimony, cobalt, zirconium and molybdenum.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein the metallic part of the at least one antimicrobial metallic compound is selected from the group consisting of copper, silver, zinc, aluminum, nickel, gold, barium, tin, bore, thallium, antimony, cobalt, zirconium 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the metallic part of the at least one antimicrobial metallic compound is selected from the group consisting of copper, silver, zinc, aluminum, nickel, gold, barium, tin, bore, thallium, antimony, cobalt, zirconium and molybdenum, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
13.	Regarding claim 8, the Lesniak reference fails to disclose:
wherein the at least one antimicrobial metallic compound is zinc pyrithione or a silver salt, or silver or a combination thereof.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein the at least one antimicrobial metallic compound is zinc pyrithione or a silver salt, or silver or a combination thereof [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the at least one antimicrobial metallic compound is zinc pyrithione or a silver salt, or silver or a combination thereof, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
14.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Hagiwara reference and further in view of the York reference (US Patent Publication No. 2016/0227973).

wherein the at least one antimicrobial agent is present in at least one wall of the tank in contact with the aqueous solution and/or in a tank component.
The York reference teaches it is conventional in the art of the prevention of the growth of fungi and bacterial to provide as taught in [Paragraph 0011] wherein the at least one antimicrobial agent is present in at least one wall of the tank in contact with the aqueous solution and/or in a tank component [Paragraph 0011].  Such configurations/structures would allow the use of silver antimicrobial particles [Paragraph 0011].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the at least one antimicrobial agent is present in at least one wall of the tank in contact with the aqueous solution and/or in a tank component, as clearly suggested and taught by the York reference, in order to allow the use of silver antimicrobial particles [Paragraph 0011].  
16.	Regarding claim 14, the Lesniak reference further discloses:
wherein the at least one antimicrobial agent is present in one of the vehicle system constituents having and said one of the vehicle system constituents has a textured surface.
The York reference teaches it is conventional in the art of the prevention of the growth of fungi and bacterial to provide as taught in [Paragraph 0011] wherein the at least one antimicrobial agent is present in one of the vehicle system constituents having and said one the vehicle system constituents has a textured surface [Paragraph 0011].  Such configurations/structures would allow the use of silver antimicrobial particles [Paragraph 0011].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein the .  
17.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Hagiwara reference and further in view of the Mattson reference (US Patent Publication No. 2005/0273921).
18.	Regarding claim 10, the Lesniak reference fails to disclose:
wherein the antimicrobial agent is present in the pump.
The Mattson reference teaches it is conventional in the art of preventing the growth of fungal and bacterial organisms to provide as taught in (Claim 1) wherein the antimicrobial agent is present in the pump (Claim 1).  Such configurations/structures would allow prevention of bacterial growth (Claim 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the antimicrobial agent is present in the pump, as clearly suggested and taught by the Mattson reference, in order to allow prevention of bacterial growth (Claim 1).  
19.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Hagiwara reference and further in view of the Walker reference (US Patent No. 7,179,418).
20.	Regarding claim 11, the Lesniak reference fails to disclose:
a heater to heat the aqueous solution and wherein the antimicrobial agent is present in the heater.
The Walker reference teaches it is conventional in the art of preventing growth of fungal and bacterial organisms to provide as taught in the [Abstract] a heater (100) to heat the aqueous solution and wherein the antimicrobial agent (20) is present in the heater (100).  Such 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the Lesniak reference further includes a heater to heat the aqueous solution and wherein the antimicrobial agent is present in the heater, as clearly suggested and taught by the Walker reference, in order to allow prevention of pathogens entrained in unheated water from leaving the device [Abstract].
21.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Hagiwara reference and further in view of the Walker reference and further in view of the York reference.  
22.	Regarding claim 12, the Lesniak reference fails to disclose:
wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein said layer in contact with the aqueous solution comprises the polymer material which comprises the at least one antimicrobial agent.
The York reference teaches it is conventional in the art of the prevention of the growth of fungi and bacterial to provide as taught in [Paragraph 0011] wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein said layer in contact with the aqueous solution comprises the polymer material which comprises the at least one antimicrobial agent [Paragraph 0011].  Such configurations/structures would allow the use of silver antimicrobial particles [Paragraph 0011].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein said .
23.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Hagiwara reference and further in view of the McAlister reference (US Patent Publication No. 2015/0068123).  
24.	Regarding claim 13, the Lesniak reference further discloses:
wherein the polymer material is a polyolefin.
The McAlister reference teaches it is conventional in the art of fluid tanks for use in engines to provide as taught in [Paragraph 0054] wherein the polymer material is a polyolefin [Paragraph 0054].  Such configurations/structures would allow repurposing as storage tanks [Paragraph 0054].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material is a polyolefin, as clearly suggested and taught by the McAlister reference, in order to allow repurposing as storage tanks [Paragraph 0054].  
25.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Hagiwara reference and further in view of the Okamoto reference (Japanese Reference No. JP2004/068800A).  
26.	Regarding claim 15, the Lesniak reference fails to disclose:
an ultraviolet (UV) radiator.
The Okamoto reference teaches it is conventional in the art of intake areas of internal combustion engines to provide as taught in [Title] an ultraviolet radiator [Title].  Such 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes an ultraviolet radiator, as clearly suggested and taught by the Okamoto 
reference, in order to allow for radiating UV rays of specific center wavelength to ionize the air-fuel mixture and air supplied through intake [Title].  
Response to Arguments
27.	Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.  The Applicant argues (1) that the Tonkin reference is inapplicable (2) the Lesniak reference is not applicable since it is directed at removing antimicrobial agents in the aqueous solution (3) the Hagiwara reference would be for outside usage and is not indicated for use in an automobile (4) the Official Notice for ice resistance and weldability is improper.  Each of these arguments will be discussed in turn.
	The Tonkin reference is no longer being used in the rejections of the claims so all of the arguments presented towards it by the Applicant are moot. 
	The argument that the Lesniak reference is not applicable because it discusses removing antimicrobial agents in the aqueous solution is fallacious.  The argument fails because it asserts the tying of the link is between water and plastic which are different things.  This argument misses the mark because the relevant inquiry on whether pieces of prior art can be combined are whether (1) they are analogous art of (2) concerned with the same problem.  In this case, the Lesniak reference’s problem is preventing antimicrobial growth.  Similarly, the Hagiwara’s reference is also concerned with the problem of preventing antimicrobial growth.  As both references are concerned with the problem of preventing antimicrobial growth, they are appropriate to combine.  And since together they teach these features of the claim language they render that language obvious in light of them.  Accordingly, the Applicant’s argument fails.

	Finally, the Applicant objects to the use of Official Notice.  It is well established in the prior art that polymers can be ice resistant and weldable (See attached WO 2013/102795 A1 and US Patent No. 4,584,843).  These references show that it is well known in the art to have polymers with these properties.  Furthermore, these properties appear functional in nature and no structure is provided only functional limitations are used.  Accordingly, the claims are rejected.  
Conclusion
28.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747